In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated March 14, 2001, as granted that branch of the defendants’ motion which was to dismiss the complaint pursuant to CPLR 3215 (c).
Ordered that the order is reversed insofar as appealed from, as a matter of discretion, with costs, that branch of the motion which was to dismiss the complaint is denied, and the complaint is reinstated.
Under the circumstances of this case, the trial court improvidently exercised its discretion in granting that branch of the defendants’ motion which was to dismiss the complaint pursuant to CPLR 3215 (c). The plaintiffs demonstrated a sufficient excuse for failing to move to enter judgment within one year of the defendants’ default and a meritorious cause of action (see Bazac v Odelia Enters. Corp., 272 AD2d 226; McGovern v O’Connor, 256 AD2d 501). Altman, J.P., Krausman, McGinity and Cozier, JJ., concur.